52 So. 3d 875 (2011)
PARISH OF ST. CHARLES through the DEPARTMENT OF PLANNING AND ZONING
v.
Wanda Fontenot, Wife of and Douglas E. BORDELON and Southern Crane Services, Inc.
No. 2010-C-2552.
Supreme Court of Louisiana.
January 28, 2011.
PER CURIAM.[*]
The court of appeal's ruling is vacated and the ruling of the trial court is reinstated. Louisiana Revised Statute 9:5625(A)(3) clearly states, "With reference to violations of use regulations all such actions . . . must be brought within five years from the date the parish . . . first had been actually notified in writing of such violation." The statute further states, "The provisions of this Section shall supersede any other provisions of law inconsistent herewith." La. R.S. 9:5625(E). The Parish received written notice of the violation in 1999 and did not file suit until 2007. Thus, the action is prescribed under La. R.S. 9:5625(A)(3).
COURT OF APPEAL RULING VACATED; RULING OF TRIAL COURT IS REINSTATED.
VICTORY, J., concurs in result.
NOTES
[*]  KIMBALL, C.J., not participating.